Douglas, J.,
concurring. While I continue to adhere to the position I ex*358pressed in my dissenting opinion in Taylor v. Academy Iron & Metal Co. (1988), 36 Ohio St. 3d 149, 155-163, 522 N.E. 2d 464, 470-477, and my concurring opinion in Kunkler v. Goodyear Tire & Rubber Co. (1988), 36 Ohio St. 3d 135, 140-141, 522 N.E. 2d 477, 482-483, to wit: that R.C. 4121.80 has no application to issues that are outside the employment relationship and, hence, are not employer-employee matters, I nevertheless concur with the majority that, in any event, R.C. 4121.80(D) cannot be applied retroactively.
The Seventh Amendment to the United States Constitution states:
“In Suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise reexamined in any Court of the United States, than according to the rules of the common law.”
Section 5, Article I of the Ohio Constitution states:
“The right of trial by jury shall be inviolate, except that, in civil cases, laws maybe passed to authorize the rendering of a verdict by the concurrence of not less than three-fourths of the jury.”
It would seem that these provisions are clear and that any action of the General Assembly which attempts to limit or abrogate the right to trial by jury would be a clear constitutional violation.
This is certainly not a new thought. In opposing ratification of the proposed Constitution for the United States of America at the Virginia Ratification Convention in June 1788, Patrick Henry based his opposition, in part, on the fact that the proposed Constitution did not contain guarantees of individual freedoms similar to those of the Virginia Declaration of Rights which had been adopted on June 12, 1776. One of the rights which he set forth as being “inviolable and sacred” was the ancient right of common law by which “the trial of all facts is decided by a jury of impartial men from the immediate vicinage.” 3 Elliot’s Debates on the Federal Constitution (2 Ed. 1907) 445-446.
Despite the opposition of Patrick Henry, Virginia ratified the Constitution with the stipulation that a Bill of Rights would be prepared for presentation to the first Congress. Among the Bill of Rights advocated by the Virginians led by Patrick Henry was one which became the basis for the Seventh Amendment. They proposed: “That, in controversies respecting property, and in suits between man and man, the ancient trial by jury is one of the greatest securities to the rights of the people, and is to remain sacred and inviolable.” Id. at 658.
With Patrick Henry’s support, the Seventh Amendment was approved by Congress on September 25, 1789 and was ratified by the required number of states by December 15, 1791. As we move to consider R.C. 4121.80 and especially subsection (D), we should remember this history and how hard fought was the battle to secure the right to trial by jury.